Title: From George Washington to Colonel Joseph Reed, 12 January 1777
From: Washington, George
To: Reed, Joseph

 

Dear sir
Head Qrs Morristown 12th Jany 1777

Yours of the eleventh is Come to hand if the account the prisoners give be true it is a very agreeable & important one.
the order you Sent to Colonel Winds has interferd with a plan, Concerted by Generals Sullivan & Maxwell, whenever you have occasion to order a Movement of any part of the Army, it will be best to apply to the Commanding Officer, Lest it may, [(]as it has in the present instance) interfere with Some other object—I wish you had brought Vanhorne of with you, for from his noted Character, there is no dependance to be placed upon his Parole, nothing new here but the arrivall of Genl Stevens with the baggage of the Army, Genl Putnam is or soon will be at Princeton, Heath is moveing towards Kingsbridge, a Detachment from that quarter are at Ramapa. I am Dear Sir Your affte H. St

Go: Washington

